Citation Nr: 1116416	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  05-31 869	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for sinusitis, to include as secondary to deviated septum/nasal fracture.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois.  The issue listed above was previously remanded in November 2008 for further evidentiary and procedural development along with a number of other issues.  The benefits sought as to the other issues on appeal were granted in full and the Veteran is now withdrawing his appeal as to the issue of service connection for sinusitis.  As such, there is no need to consider whether was substantial compliance with the November 2008 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

In March 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


